EMPLOYMENT SEPARATION AGREEMENT



THIS IS AN AGREEMENT (hereinafter referred to as "Agreement") made as of the
20th day of January, 2009 by and between Webster Financial Corporation and
Webster Bank, N.A. Waterbury, Connecticut (hereinafter collectively referred to
as "we," "us" "our" or "Webster") and Scott M. McBrair (hereinafter referred to
as "you" and "your").



IN CONSIDERATION of the payments and benefits to be provided and the covenants
undertaken in this Agreement and the Release, which is attached hereto, the
parties signing below agree as follows:

Our Agreement

1. Your current employment as Executive Vice President - Retail Banking for
Webster will continue until January 31, 2009 (the "Separation Date"). Until the
Separation Date, you will continue to exercise your current responsibilities and
continue to be eligible to receive your current compensation and benefits,
including, but not limited to, the benefits provided to active Webster
employees. You will continue to be subject to Webster's policies and practices
governing the terms of your employment.

2. You will receive your 2008 Incentive Bonus calculated at the same percentage
of target as other similarly situated executives in the amount of $107,413.

3. We will provide you continued compensation and benefits during the time
periods set forth below. For the period February 1, 2009 until April 30, 2009,
you will be in Special Assignment status (the "Transition Period"). For the
period May 1, 2009 until April 30, 2010, you will be in a severance status (the
"Severance Period").

4. Transition Period

(a) During the Transition Period, you will be in Special Assignment status and
will provide support and service up to 20 hours per week. This support and
service will include general assistance, advice and counsel pertaining to retail
business structure and organization as well as specifically assigned strategic
projects. You will report to James Smith, Chief Executive Officer. We will
provide you with office space at our Farmington location, and will reimburse
your reasonable expenses under our usual policies. You will have the use of a
cell phone, Blackberry and electronic mail through the Transition Period.

(b) During the Transition Period you will receive the following compensation and
benefits:

i) Your current weekly salary, less regular deductions for taxes, social
security and other deductions authorized by law;

ii) Continued group health insurance coverage on the same terms and conditions
as if you were an active employee. We will deduct from your pay the applicable
premium payments that active employees are required to pay;



iii) Accrual of PTO time, including the carryover of nine PTO days from your
2008 allotment;

iv) Participation in the Webster Bank Retirement Savings Plan;

v) Participation in the Employee Stock Purchase Plan;



vi) Participation in the Webster Financial Corporation 1992 Stock Option Plan
("Stock Option Plan"). Your stock options, restricted stock and performance
shares will continue to vest on a prorata basis during the Transition Period as
long as you provide service to us. If you begin other employment during the
Transition Period, the vesting period for the restricted stock and stock options
will end immediately.



(c) During the Transition Period, you will not be eligible for compensation and
benefits as follows:

i) Any benefits not mentioned in paragraph (b) above, including but not limited
to, short term disability, long term disability, or life insurance;

ii) Car allowance;

iv) Participation in the Webster Bank Supplemental Defined Contribution Plan for
Executive Officers; and



v) Participation in the Webster Bank Deferred Compensation Plan for Directors
and Officers.



5. Severance Period

(a) During the Severance Period, you will have no responsibilities for, or
authority to act on behalf of, Webster.

(b) As soon as practicable after May 1, 2009, but not later than June 1, 2009,
we will pay you: (i) your choice of a lump sum payment or salary continuation
payments equal to your current annual base salary of $330,500. You must elect
the payment option by April 1, 2009 or you shall be paid in a lump sum; (ii) a
lump sum payment equal to accrued but unused 2009 PTO time, not to exceed nine
days, and (iii) the prorated portion of your 2009 Incentive Bonus, based on your
target bonus for 2008, prorated to reflect credit for four months of 2009 in the
amount of $71,608.00. We will reduce all payments by the amount of withholdings
for taxes, social security and other deductions authorized by law.

(c) Continued group health insurance coverage on the same terms and conditions
as if you were an active employee. We will deduct from your pay the applicable
premium payments that active employees are required to pay;

i) At the conclusion of the Severance Period or earlier if you become eligible
for another employer's group health insurance program, Webster will provide you
and your eligible dependents information concerning your right to continue
coverage under Webster's group health plan at your sole cost and expense in
accordance with the federal Consolidated Omnibus Budget Reconciliation Act
(COBRA). You will be eligible to continue coverage under COBRA provided you
submit to us the necessary election and/or enrollment forms and any other
requested information within any applicable time periods, and provided you
timely make the necessary COBRA premium payments.

6. Stock Option Plan

(a) Any eligible unvested restricted stock will vest on a prorata basis and will
be payable to you in accordance with the terms of the Stock Option Plan. In
consideration for the stock you forfeited when leaving your prior employment,
you will receive a cash payment equal to any remaining forfeited restricted
stock multiplied by the closing price of Webster stock on April 30, 2009.

(b) Any eligible unvested employee stock options will vest on a prorata basis
and may be exercised by you in accordance with the terms of the Stock Option
Plan. All of your vested stock options must be exercised within 90 days of April
30, 2009 in accordance with the terms of the Stock Option Plan.

(c) You will receive a cash payment equal to a prorata portion of
Performance-Based Stock awarded in 2007 multiplied by the closing price of
Webster stock on April 30, 2009. This prorated portion will be based on the
number of months worked since the award in December 2007 divided by the number
of months of service required to achieve full vesting of the Performance-Based
Stock award. You agree to relinquish claims to any additional Performance-Based
Stock, if applicable, as a result of the scoring process in December 2010.

(d) Unless modified by the specific provisions of this Agreement, the terms of
the Stock Option Plan will control. You should contact the Compensation
Administrator Karen Zarcone for details concerning your rights under the Stock
Option Plan.



7. Retirement Plans



(a) In consideration for the retirement benefits you forfeited when leaving your
prior employment, we will make a payment to you equal to the present value of
your accrued single life benefit under the frozen Webster Bank Pension Plan.

(b) In consideration for the retirement benefits you forfeited when leaving your
prior employment, we will make a payment to you equal to the present value of
your accrued single life benefit under the frozen Webster Bank Supplemental
Executive Retirement Plan (SERP). Your total payments under Paragraphs 7(a) and
7(b) shall be no less than $74,400.00.



(c) Your rights for distributions under the Webster Bank Retirement Savings
Plan, the Webster Bank Supplemental Defined Contribution Plan for Executive
Officers and the Webster Bank Deferred Compensation Plan for Directors and
Officers will be governed by the terms of the respective Plans.

8. The terms of the Change in Control Agreement executed by you and Webster as
of January 1, 2008, as amended December 16, 2008, will continue in effect until
January 31, 2009.

9. Within 30 days of the sale of your Farmington residence, Webster will provide
you a cash relocation assistance payment in the amount of $75,000 to assist in
your move outside of the Connecticut area as long as you complete the sale of
your Farmington residence no later than April 30, 2010.

10. The four year incremental vesting of the $100,000 provided to you upon hire
to assist in the purchase of your Connecticut residence has been satisfied.

11. We will, at our expense, provide you with Executive Level career transition
services consistent with Webster's Guidelines for Career Transition Services for
six months following January 31, 2009.

12. At the conclusion of the Transition Period, we will provide you with the
laptop computer you are using, subject to security processing and subject to
your payment of the nominal undepreciated value of the computer.

13. We will reimburse you for services of an attorney in connection with this
Agreement up to a maximum of $2,500.

14. We agree not to make any disparaging, derogatory, negative, or otherwise
unfavorable statements, either oral or written, regarding you.

15. We will provide you a letter of reference at the time this Agreement is
executed. Additional requests for references should be directed to Jeffrey
Brown, Chief Administrative Officer.

16. We will provide an advance copy of the announcement of your transition for
your review and comment.

17. Except as otherwise provided in this Agreement, you will cease to be a
participant in all of our short term disability, long term disability, life
insurance and other fringe benefit programs as of midnight on January 31, 2009.



18. We will make no payments under this Agreement until the revocation period
described below has expired.

 

19. You shall be entitled to indemnification and coverage pursuant to our
Directors and Officers insurance policies, in effect from time to time.

Your Agreement

1. You agree to sign the Release which is attached to this Agreement as Exhibit
A (herein the "Release").



2. You agree to be solely responsible for the tax consequences of any benefits
conferred upon you, or any payments made to you, or on your behalf, under the
terms of this Agreement. You state that you have had the opportunity to consult
with your tax adviser and have relied on any advice your tax adviser may have
given you and not on any statements made by us with respect to the tax
consequences of this Agreement.

3. You acknowledge and affirm the agreements and covenants you gave in the
Non-Competition Agreement dated April 21, 2005 between you and Webster Financial
Corporation, except that Webster shall not consider it a violation of the
Non-Competition Agreement should you accept employment, outside of New England
and in a position that does not directly relate to your new employer's
operations in New England (if any), with any institution that has more than $1
billion of deposits in Connecticut.

4. You agree not to make any disparaging, derogatory, negative, or otherwise
unfavorable statements, either oral or written, regarding us, our affiliates and
the past and present officers, agents, servants, and employees of each such
entity.

5. You agree to keep both the existence of, as well as any of the specific terms
of, this Agreement confidential. You agree not to disclose or to discuss this
Agreement or any of its terms with any person, except that you may disclose and
discuss this Agreement and its terms with your spouse, attorney, or accountant
BUT only after having informed them of the provisions of this Paragraph 4.

 

Provisions That Both Parties Agree To

1. This Agreement shall be binding upon our successors and assigns and upon your
heirs, administrators, executors, successors and assigns.

2. Webster and you acknowledge and affirm the Agreement between it and you dated
December, 2005 with respect to JPMorgan Chase's efforts to challenge your
entitlement to certain stock options and grants and the related tax consequences
thereof. Webster reaffirms its obligation to provide to you make whole relief in
the event that the Internal Revenue Service or any other governmental taxing
authority takes any action or makes any assessment, including taxes, interest
and penalties, as a result of your repayment of wages to Webster pursuant to the
Agreement between it and you dated December, 2005. You reaffirm your obligation
to repay Webster in the event that the Internal Revenue Service or any other
governmental taxing authority takes any action or makes any determination that
you have overpaid any such taxes, interest or penalties, as a result of your
repayment of wages to Webster pursuant to the Agreement between it and you dated
December, 2005.

3. This Agreement shall be governed and interpreted in accordance with the laws
of the State of Connecticut.

4. If a court finds any provision of this Agreement to be invalid or
unenforceable, such finding shall not affect the validity or enforceability of
any other provision of this Agreement.

5. If either we or you breach this Agreement and the other of us fails to act,
this failure shall not mean that the other of us has waived our right to act as
to that breach, or any other breach, in the future.

6. In the course of negotiating the terms of this Agreement and/or the Release,
we may have made one or more material changes to this Agreement or the Release.
We and you agree that no change, material or otherwise, shall extend the period
of time originally provided you to consider the terms of this Agreement and the
Release.



7. This Agreement may only be changed by a written agreement signed by both
parties.

Important Notice

Your signing of this Agreement and the Release will affect important rights you
have. We strongly advise you to consult with a lawyer before you sign this
Agreement or the Release. You may revoke this Agreement and the Release for
seven (7) days following the date you sign this Agreement and the Release. This
is called the "revocation period." Moreover, this Agreement and the Release will
not take effect or become enforceable against you until after the revocation
period has ended.

 

IN WITNESS WHEREOF, the parties have signed their names as of the day, month and
year referenced above.

Scott M. McBrair

 

Webster Bank

     

/s/ Scott M. McBrair

_______  

By /s/_ Denise C. Milde__

Employee Signature

 

Denise C. Milde

   

Senior Vice President, Human Resources



 

EXHIBIT A

THIS DOCUMENT IS A RELEASE OF CLAIMS AND A WAIVER OF IMPORTANT RIGHTS. BEFORE
YOU SIGN IT YOU SHOULD: READ IT CAREFULLY; TAKE IT TO A LAWYER TO REVIEW IT;
MAKE SURE YOU UNDERSTAND IT.

RELEASE

 

THIS IS A RELEASE (hereinafter referred to as "Release") made this 20th day of
January, 2009 in favor of Webster Financial Corporation and Webster Bank, N.A.
Waterbury, Connecticut, and the other releasees described below (hereinafter
referred to as "you" or "your") by Scott M. McBrair, Farmington, Connecticut
(hereinafter referred to as "I", "me", and "my").

 

IN EXCHANGE for certain consideration set forth in an Employment Separation
Agreement dated as of January 20, 2009, hereinafter referred to as the
"Agreement," of which this Release is a part, I hereby make the following
agreements:

1. (a) I hereby agree not to sue, and voluntarily, knowingly, willingly,
irrevocably and unconditionally release you together with each of your parents,
subsidiaries and affiliates, and each of your and their respective officers,
directors, employees, shareholders, representatives, attorneys and agents, and
each of your and their respective predecessors, successors and assigns, in their
corporate and individual capacities, (collectively, the "Releasees") from any
and all suits, charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, including claims for unpaid commissions,
wages and salary, which against you and/or them I or my heirs and assigns ever
had, now have or hereafter can, shall or may have (either directly, indirectly,
derivatively or in any other representative capacity) by reason of any matter,
fact or cause whatsoever arising from the beginning of time to the date of this
Agreement, including without limitation all claims arising out of or in any way
related to my employment relationship with you or my employment separation from
you, or resulting from any act or omission committed by you or on your behalf on
or prior to the date of this Release.

(b) I also hereby agree to hold you harmless and to indemnify you against any
loss, cost or expense resulting from or arising out of the breach by me of the
provisions of Paragraph 1(a) above.

2. I include among the claims I release under this Release, claims under the
Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the Federal
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Federal and Connecticut
Family and Medical Leave Acts, the Federal Employee Retirement Income Security
Act, the Connecticut Fair Employment Practices Act, the Connecticut Wage Act, as
those acts may have been amended to the date of this Release, all other federal,
state or local laws, rules, regulations, judicial decisions or public policies
now or hereafter recognized, any claim for wrongful discharge, defamation,
infliction of emotional distress and any claim for severance pay, bonuses,
commissions, salary, wages, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit which
claim(s) may be released under applicable law.

3. I understand that my acceptance of the periodic salary and benefit payments
under the Agreement will constitute a continuing reaffirmation and ratification
of this Release, releasing and discharging Webster from liability for acts,
events or failures to act which occurred before the date of acceptance of each
such payment. I do not intend this Release to apply to any payment or benefits
which you have agreed to pay or provide to me under the Agreement or to which I
am entitled under any pension or profit sharing plan maintained by you..

4. I make this Release on behalf of myself, my descendants, heirs, executors,
administrators, assigns and successors.



5. I also represent that I have not filed or permitted to be filed against
either you, or any of the Releasees any pending complaints, charges or lawsuits,
in which I am named as a party or am otherwise seeking relief. I further
covenant and agree that, except as noted in the following sentence, I will not
seek recovery in any court or before any governmental agency or self-regulatory
body against you, or any of the Releasees, arising out of any matter, fact or
cause whatsoever, whether known or unknown, arising from the beginning of time
to the date of this Release including specifically my employment relationship
with you or my employment separation from you. I intend this provision to apply
to the fullest extent to any claim that may be released under applicable law.
This Release shall not affect the rights and responsibilities of the Equal
Employment Opportunity Commission, or any Commissioner thereof, to enforce the
Age Discrimination in Employment Act of 1967. This Release may not be used to
justify interfering with the protected right of any employee, including me, to
file a charge or participate in an investigation or proceeding conducted by the
Commission.



6. I also make the following statements with the knowledge that you will rely on
them. I state that: You advised me to seek the advice of an attorney prior to
signing this Release; I have had at least twenty-one days to consider the terms
of this Release; The Consideration that I have received or will receive for
signing this Release is not something to which I claim that I am otherwise
entitled; I can revoke this Release and this Release will not take effect for
seven (7) days after the date I sign it; I understand the significance of this
Release; and the terms of this Release are fully understood and voluntarily
accepted by me.

7. I understand and agree that this Release and the Agreement constitute the
entire agreement concerning my employment separation and all other subjects
addressed herein. I further understand and agree that this Release and the
Agreement supersede and replace all prior negotiations and all agreements
executed, proposed or otherwise, whether written or oral, concerning my
employment separation, except as specifically noted in this Agreement.

8. I understand and agree that this Release and the Agreement also take the
place of any express or implied contract of employment which may be in effect
concerning my employment by you. I understand and agree that any such contract
is of no further force or effect although nothing in this Release and the
Agreement shall effect any provision of any such contract which is in favor of
Webster and is intended to survive termination of the contract. Moreover, this
Release and the Agreement does not affect any confidentiality, non-solicitation
of employees, or non-compete agreement I may have entered into with you, or to
which you have succeeded, at any time either prior to or during my employment
which agreement(s) remain(s) in full force and effect. This is an integrated
document.



9. If one or more of the provisions of this Release shall, for any reason, be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect or impair any other provision of
this Release, but this Release shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.

 

Scott M. McBrair Date :

 

_/s/ Scott M. McBrair _________ _January 20, 2009___

